Title: Enclosure I: Joseph Anthony to Tench Coxe, 27 November 1790
From: Anthony, Joseph
To: Coxe, Tench


Enclosure IJoseph Anthony to Tench Coxe

Dear Sir
Philadelphia. 27th. November 1790

Your Letter of the 18th Instant to Hewes & Anthony was duly Receaved, the Contents of which; and of the Inclosures fell more Immediately under my Notice, from my being a Native of New England, and in Early life Conversant in the Business to which this Enquiry Relates, the whole of which I have had under Consideration, and here give you the most Correct and Early Information, that I can Recolect, or Discover from Enquiry. In answering your Queries, I have been as Particular as Possible. Before the Revolution, there was Very few Vessels Employ’d in the whale Fishery of Larger burthen than Sixty to Ninety Tons, and they did not Generally Cruise farther than about the Lattitude of 36.” on this Coast. Some went to the River St. Lawrence, and Streights of Bellisle, a few years before the War; a few of the Largest Vessels went as far as the Western Islands, where for awhile, they had great Success, till the whales grew Shy there, and the worms Injur’d the Vessels much. Since then they have Extended the Fishery much further, and of Course, their Vessels fitted at much greater Expence. Formerly they Rig’d their Sloops Very Plain and Spareing. The Captain and Crew Drew one half, and agreed among themselves in what Proportion to Divide the fare. Sometimes the Owners hire the men by the month, and give them about Common Seamans wages, which at that time was Not more than Six Dollars ⅌ month throughout New England; at other times they would give them a fixed Sum for a Share, Success or Not, but they were generally found the most attentive, when their Dependence was on a Share of what they Caught. About that Period the whale Fishery was persu’d much more Extensive than Since the peace, tho’ the oil and Headmatter did Not Command Near the price that they Now do. But was we Now to take an Equal Quantity to what was then Caught, I am Clearly of Oppinion there would Not be Vend for it, as Neither Sort is permitted to Entry in England or any of the British Islands in the west Indies, where Very Large Quantities used to be Sent, and the Same Prohibition Accounts for the Price of Different kinds of Codfish being Lower Now than before the war. We are So Restricted, we have no Market  for half the Common Fish that are taken. The Better Kind, are Sent to Lisbon, Spain, and the Streights, where the Common and Midling Sort will Not bring any Price.
In the Price Current both formerly and the present time, I have been as Correct as my memory will Enable me to be. Codfish generally brought a better price before the Revolution than Since, but mackrel you will observe were Not worth So much. They have Not Latterly been taken in So great Quanties as heretofore, and the best kind Decreases Every year. Before the Revolution we were acquainted with only three Sorts of Oil Vizt. the Spermacete, Right Whale, or Bone Whale, and the Liver oil from the Codfish, but of Late years they being two other kinds of Oil from the Southern Climate, tho from the Same kind of Bone whale, as are Caught at the Northward tho by No means so large. If anything further is wanted that is within the Compass of my knowledge. It shall be Communicated with the greatest Cheerfullness by, Sir your Obedient and Very Humb. Servant,

Joseph Anthony

